department of the treasury internal_revenue_service washington d c jan tax_exempt_and_government_entities_division uniform issue list a kkekekrekreerererrere hhrekekkeerererereerere kkkkekerkerek eker erreer legend ' 2a ts ter ma taxpayer a rkrekekrereeeeekkk plan b khkkkkkekeerekeeeekeekeekrerereee plan c rear rkeeree eker ree ere ere eee erer trustee d krkekkkkekekrereree ee rereereeeeeeerrikreere bank e rekrrreke amou nt xx erkkkereee ira y hrkkkikeier erik ree eere ree eere riera iaea dear krekrkkrkkke this is in response to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a received a lump sum distribution totaling amount x from plan b on date taxpayer a asserts that her failure to accomplish a rollover of this distribution within the 60-day period prescribed by sec_402 was due to error on the part of bank e u26 taxpayer a elected to receive a distribution of her pension benefit under plan b in a lump sum with the intent to make a direct_rollover into plan c the assets of both plan b and plan c were held by trustee d a check for amount x was issued from plan b by trustee d the check was made payable to trustee d fbo - taxpayer a however the check was mailed to taxpayer a taxpayer a was confused by the receipt of a check from trustee d made payable to trustee d she did not realize that she needed to return the check to trustee d to complete the rollover into plan c on date taxpayer a took the check to bank e which did not inform her that the check needed to be sent to trustee d as the payee on the check instead bank e allowed the check to be deposited into taxpayer a’s savings account despite the fact that the check was payable to trustee d not to taxpayer a taxpayer a did not discover that the funds had been incorrectly deposited until date bank e upon reviewing the situation immediately recognized and apologized for the error taxpayer a also immediately contacted trustee d who informed her that they could not accept the funds into plan c but would accept a rollover into a new ira account taxpayer a immediately established an ira account with trustee d and deposited amount x into ira y on date based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount x from plan b sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable contro of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that an individual_retirement_account ira is one type of eligible_retirement_plan s sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides that a transfer to an eligible_retirement_plan that results in any portion of a distribution from a qualified_plan being excluded from gross_income under sec_402 shall be treated as a rollover_contribution described in sec_408 sec_401 of the code provides the rules governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is - consistent with her assertion that she intended to accomplish a rollover of amount x and that her failure to accomplish a rollover of this distribution within the 60-day period prescribed by sec_402 was due to error on the part of bank e therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount x from plan b provided all other requirements of sec_402 of the code except the 60-day requirement were met the date contribution of amount x into ira y will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code 7u256 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at - _ please address all correspondence to se t ep ra t3 sincerely yours wo es fork l a ve aon am laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
